Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 14, 2016

                                      No. 04-16-00461-CV

                 IN THE INTEREST OF C.R.L. AND A.E.V., CHILDREN,

                      From the 452nd District Court, Mason County, Texas
                                   Trial Court No. 155592
                        Honorable Robert Rey Hofmann, Judge Presiding


                                         ORDER
        Appellant has filed her appellant’s brief. Attached to the appellant’s brief is an order
identifying the minor children by their full names. Texas Rule of Appellate Procedure 9.8(b)
requires a minor to be identified by an alias “in all papers submitted to the court, including all
appendix items submitted with a brief.” TEX. R. APP. P. 9.8(b)(1). “All documents must be
redacted accordingly.” Id. R. 9.8(b)(1)(C). Because appellant has failed to comply with Rule
9.8(b)’s requirements, we strike appellant’s brief and order appellant’s counsel, Pat
Montgomery, to refile the appellant’s brief by September 19, 2016.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court